Citation Nr: 1035259	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-38 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right leg pain, to 
include as secondary to service-connected status post ligation 
and stripping, varicose veins, left leg.

2.  Entitlement to service connection for stomach pains, also 
claimed as tumors status post surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from April 1957 to April 1968, including a tour of duty in 
Vietnam from June 1967 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In February 2008, the Board remanded the appeal for further 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for right leg 
pain, to include as secondary to service-connected status post 
ligation and stripping, varicose veins, left leg, is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A stomach disorder, to include gastric leiomyoma, did not have 
its onset in service or for many years thereafter, and is not 
related to any incident of service.


CONCLUSION OF LAW

The criteria for service connection for stomach pains, to include 
tumors status post surgery, are not met.  38 U.S.C.A. §§ 1110, 
1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3. 303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In this case, the Veteran was provided notice of the VCAA in 
March 2004, after the initial adjudication of the claim for 
service connection for stomach pains in the August 2003 rating 
decision.  However, the Board finds that any defect with respect 
to the timing of the notice letter constituted harmless error.  
The letter indicated the types of information and evidence 
necessary to substantiate a claim for service connection, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  Although the letter initially listed only one of the 
claims on appeal at the time, the letter later addressed the 
claim for stomach pains and thus applied to the claim on appeal.  
The claim was subsequently readjudicated in a July 2005 
supplemental statement of the case (SSOC).  See Mayfield, 444 
F.3d 1328; Pelegrini, 18 Vet. App. 112.  Thereafter, the Veteran 
received additional notice in March 2006, pertaining to the 
downstream disability rating and effective date elements of his 
claim, with subsequent readjudication in a June 2010 SSOC.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also 
Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. App. 112.

All relevant evidence necessary for an equitable resolution of 
the issue herein decided has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examination reports, and statements from 
the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication that there 
exists any additional evidence that has a bearing on this case 
that has not been obtained.  The Veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  Service connection may be also granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and 
the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  
See Baldwin v. West, 13 Vet. App. 1 (1999).  

Service connection may be presumed for certain diseases, 
including soft-tissue sarcomas such as leiomyosarcoma, if a 
veteran has been exposed to certain herbicide agents.  38 C.F.R. 
§ 3.309(e) (2009).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, from 
February 28, 1961, to May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116 (f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2009). 

Analysis

The Veteran contends that he developed a tumor in his stomach due 
to exposure to Agent Orange in service.  Although the tumor was 
surgically excised, he asserts that he still suffers from stomach 
pains.

The Veteran's service treatment records reflect multiple 
gastrointestinal complaints.  A June 1957 entry reflects 
complaints of loose bowel movements.  An April 1959 entry 
reflects complaints of bleeding bright red blood per rectum and 
mid-epigastric discomfort and a diagnosis of questionable ulcer 
or rectal deficiency.  An entry later that month reflects 
complaints of bright red blood after a bowel movement and a 
diagnosis of gastritis.  A May 1959 entry reflects complaints of 
stomach pain and a diagnosis of gastroenteritis.  A June 1959 
entry reflects complaints of bleeding at the rectum and a 
diagnosis of hemorrhoids.  An entry later that month reflects 
complaints of occasional epigastric pain after meals and a 
diagnosis of gastritis.  January 1963 entries reflect complaints 
of stomach pains and mild abdominal distress with occasional 
spotting.  On a March 1965 report of medical history, the Veteran 
reported having rectal disease, but the accompanying report of 
medical examination reflects normal clinical evaluations of the 
abdomen and viscera, and anus and rectum, and the examiner noted 
questionable prostatitis in 1959 with no complications or 
sequelae.  On a December 1967 report of medical history, the 
Veteran reported having rectal disease but denied having frequent 
indigestion or stomach trouble.  The accompanying report of 
medical examination reflects normal clinical evaluations of the 
abdomen and viscera, and anus and rectum, and the examiner noted 
intermittent difficulty with hemorrhoids.  A January 1968 report 
of medical examination reflects normal clinical evaluations of 
the abdomen and viscera, and anus and rectum.

Given the above, although the service treatment records reflect 
complaints of abdominal pain and distress and bright red blood 
per rectum, they were attributed to diagnoses of gastroenteritis, 
gastritis, and hemorrhoids.  The service treatment records do not 
reflect any findings or diagnoses of leiomyoma or other tumor.  

Post service, a September 1995 surgical report reflects a 
preoperative diagnosis of a mass in the fundus of the stomach, 
removal of the mass, a pathology report of a benign tumor, and a 
postoperative diagnosis of a leiomyoma.

In a November 2003 letter, Dr. D., a private physician, stated 
that the Veteran's gastric leiomyoma could possibly be related to 
his exposure to Agent Orange.

A June 2005 VA examination report reflects a review of the 
Veteran's claims file and an examination of the Veteran.  The 
examiner provided a diagnosis of residuals of gastric leiomyoma.  
The examiner then opined that the Veteran's gastric leiomyoma was 
not caused by or a result of his exposure to Agent Orange.  The 
examiner explained that a review of the scientific literature, 
including that reviewed by the Institute of Medicine, does not 
show any conclusive evidence that a gastric leiomyoma is caused 
by Agent Orange.  

A February 2010 VA examination report reflects a history of a 
gastric leiomyoma diagnosed in July 1995 that was surgically 
removed with a partial resection of the stomach.  After 
examination of the Veteran, including a normal radiological study 
of the abdomen, the examiner provided a diagnosis of residuals of 
gastric leiomyoma with partial gastrectomy and essential 
thrombocytosis.  The examiner noted that the Veteran's service 
treatment records showed multiple visits due to stomach and 
hemorrhoid problems from 1959 to 1965, and that the Veteran had 
gastroenteritis or hemorrhoids during that time.  The examiner 
noted that a leiomyoma is a benign smooth muscle neoplasm that is 
not premalignant and can occur in any organ, but most commonly in 
the uterus, small bowel, and esophagus.  The examiner stated 
that, because of the nature of these tumors, it is highly 
unlikely that the Veteran would have a diagnosis 40 years after 
initial symptoms.  The examiner then opined that the Veteran's 
post surgery gastric leiomyoma was not caused by or a result of 
in-service gastrointestinal complaints.

In a February 2009 letter, Dr. D. reiterated his opinion that the 
Veteran's gastric leiomyoma could possibly be related to his 
exposure to Agent Orange.

Initially, the Board notes that the Veteran was diagnosed with a 
leiomyoma, not a leiomyosarcoma.  As indicated by the February 
2010 examiner, the Board observes that a leiomyoma is a benign 
smooth muscle tumor while a leiomyosarcoma is a malignant smooth 
muscle tumor.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1032, 1693 
(31st ed. 2007).  Furthermore, the pathology report confirmed 
that the tumor was benign.  Thus, service connection is not 
warranted for the Veteran's stomach disorder on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the presumptive provisions, service connection 
may be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  See 
Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 
34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113 
and 1116, and 38 C.F.R. § 3.303.

The Board notes Dr. D.'s opinion that the Veteran's leiomyoma 
could possibly be related to his exposure to Agent Orange.  The 
Court has held on numerous occasions that medical opinions which 
are speculative, general, or inconclusive in nature cannot 
support a claim.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Further, there is no indication that Dr. D. reviewed the 
Veteran's claims file or was presented with a comparably accurate 
medical history; therefore, it appears that his opinion was not 
based on a full review of the Veteran's documented medical 
history.  The Court has also expressly declined to adopt a 
"treating physician rule" which would afford greater weight to 
the opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993).  Thus, the Board finds Dr. D.'s opinion to be 
of little probative value.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri, 4 Vet. App. at 470-71.

On the other hand, the June 2005 VA examiner opined that the 
Veteran's leiomyoma was not caused by or a result of his exposure 
to Agent Orange.  The examiner reviewed the Veteran's claims file 
and explained that a review of the scientific literature, 
including that reviewed by the Institute of Medicine, does not 
show any conclusive evidence that a gastric leiomyoma is caused 
by Agent Orange.  Thus, the Board finds the opinion of the June 
2005 VA examiner to be great probative.  See Hayes, 5 Vet. App. 
at 69-70.  See also Guerrieri, 4 Vet. App. at 470-71.

Given the above, the Board finds that the Veteran's stomach 
disorder is not related to his presumed exposure to herbicides.

The Board also notes the February 2010 VA examiner's opinion that 
the Veteran's leiomyoma is not related to his in-service 
gastrointestinal complaints.  As this opinion was based on a 
review of the Veteran's claims file and documented medical 
history, the Board finds the opinion to be of great probative.  
See Hayes, 5 Vet. App. at 69-70.  See also Guerrieri, 4 Vet. App. 
at 470-71.  Moreover, the Veteran has not presented any competent 
medical evidence linking his leiomyoma to his in-service 
gastrointestinal complaints.  Thus, the Board finds that the 
Veteran's stomach disorder is not related to any incident of 
service.

In summary, service connection for stomach pains, also claimed as 
tumors status post surgery, is not warranted on either a 
presumptive or direct service incurrence basis.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for stomach pains, to include tumors status 
post surgery, is denied.


REMAND

Regrettably, the Board finds that further development is needed 
on the claim for service connection for right leg pain, to 
include as secondary to service-connected status post ligation 
and stripping, varicose veins, left leg.

In the February 2008 remand, the Board noted that the RO had not 
considered secondary service connection, and that the notice and 
assistance provided the Veteran in connection with the right leg 
claim did not include information on secondary service 
connection.  The Board then requested that the RO provide the 
notice required under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
The Board also requested that the RO afford the Veteran a VA 
examination to determine if there is any current disability of 
the right leg, and, if so, whether such is at least as likely as 
not related to the service-connected status post ligation and 
stripping, varicose veins, left leg.

Although the RO sent the Veteran a notice letter in March 2008, 
the letter did not include any notice on secondary service 
connection.  The Board emphasizes that a remand by the Board 
confers upon the Veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Thus, the RO should send the Veteran and his representative 
corrective VCAA notice that addresses secondary service 
connection claims.

As regards the VA examination, the RO afforded the Veteran an 
examination in February 2010.  In the report, the examiner noted 
the Veteran's assertion that he has had increasing pain and 
discomfort in his right leg and foot due to wear and tear from 
varicose vein problems and stripping of the left leg.  After 
examination of the Veteran, the examiner provided diagnoses of 
patellofemoral syndrome of the right knee and hallus valgus of 
the right foot with associated degenerative changes of the first 
metatarsophalangeal joint.  The examiner then opined that the 
Veteran's current disability of the right leg is not related to 
the service-connected status post ligation and stripping of 
varicose veins in the left leg.  The examiner explained that the 
Veteran had no documentation in the record of a right leg 
disability or injury, but the Veteran did have a venous stripping 
of the left leg and could have become more reliant on the right 
leg due to aging and overuse.

Given the above, the Board observes that the examiner's rationale 
requires some clarification.  Despite providing a negative 
opinion, the examiner indicated that the Veteran's service-
connected left leg disability could have made him more reliant on 
the right leg, resulting in overuse.  The examiner also 
attributed the Veteran's right leg disability to aging.  Given 
the apparent discrepancy, the RO should obtain clarification from 
the examiner.  The examiner also did not address the issue of 
aggravation.  Thus, this issue should also be addressed on 
remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should send the Veteran and his 
representative a VCAA letter that complies 
with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 
on the claim for service connection for right 
leg pain, to include as secondary to service-
connected status post ligation and stripping, 
varicose veins, left leg.

2.  The RO should then assist the Veteran in 
obtaining any additional evidence identified 
following the current procedures set forth in 
38 C.F.R. § 3.159.  

3.  The RO should then arrange for the 
Veteran's claims file to be reviewed by the 
examiner who prepared the February 2010 VA 
examination report (or a suitable substitute 
if that examiner is unavailable) to obtain a 
supplemental opinion that addresses the 
nature and etiology of the Veteran's right 
leg and foot disabilities.  

The examiner should provide an opinion on 
whether it is at least as likely as not (50 
percent or greater probability) that any 
right leg or foot disability was caused or 
aggravated beyond the natural progress of the 
disease (representing a permanent worsening 
of such disability) by the service-connected 
left leg disability.  In rendering the 
opinion, the examiner should address the 
prior statement that the Veteran's venous 
stripping of the left leg could have made him 
more reliant on the right leg due to aging 
and overuse.  If aggravation is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  

A complete rationale should be given for all 
opinions and conclusions.

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided an SSOC and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


